Citation Nr: 1214204	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  04-36 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for polymyalgia rheumatica claimed as rheumatoid arthritis, multiple joints, to include as secondary to service-connected residuals of shell fragment wound to the left knee. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran served on active duty from February 1951 to December 1952; and from December 1954 to December 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in November 2006 for further development.  

The Board also remanded the issue of entitlement to special monthly pension benefits.  The RO issued a June 2009 rating decision in which it granted special monthly pension based on the need for aid and attendance.  As this constitutes a complete grant of the claim, the issue is not before the Board. 

The Board also notes that during the course of this appeal, the RO issued a January 2008 rating decision in which it denied increased ratings for the Veteran's posttraumatic stress disorder (PTSD) and shrapnel fragment lesions.  The Veteran filed a timely notice of disagreement; but he failed to file a substantive appeal in response to a December 2008 statement of the claim.  Consequently, these issues are not before the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its November 2006 Remand, the Board pointed out that although the Veteran has undergone VA examinations, none of the examinations included a review of the claims file, nor was the etiology of his claimed multiple joints disorder properly discussed in the examination report.  The Board also pointed out that the Veteran's service treatment records reflect that he was treated once in June 1952 for pain in his right shoulder, not relieved by heat.  In September 1942 he sustained a shell fragment wound to his left knee, with records subsequent to that addressing this injury.  Otherwise the service treatment records are silent for musculoskeletal complaints.

The Board remanded the claim so that the Veteran could undergo a VA examination that would determine the etiology of the polymyalgia rheumatica claimed as rheumatoid arthritis, multiple joints.  The Board specifically stated that "The examination should also address the findings in the service [treatment] records including the treatment for right shoulder complaints in discussing the etiology of this claimed disorder of the multiple joints."  

The RO scheduled the Veteran for a VA examination that took place in March 2009.  However, the examiner stated that "No right shoulder complaints found in service medical record review."  Since the examiner failed to discuss the June 1952 treatment report, the examination report is inadequate.

Unfortunately, for the foregoing reasons, the issue must be remanded again in order to insure compliance with the November 2006 Remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (where remand orders of the Board or the Court are not complied with, the Board itself errs in failing to insure compliance).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should send the claims file to the March 2009 examiner and request an addendum that discusses the June 1952 treatment report regarding right shoulder pain.  The report is located in the folder marked with green post-it notes.  The examiner should be asked how this treatment report affects the opinions rendered in the March 2009 examination report.  

2.  If, and only if, the March 2009 examiner is not available, the AMC should schedule the Veteran for an examination, by an appropriate specialist, to determine the nature and etiology of the Veteran's current polymyalgia rheumatica claimed as rheumatoid arthritis, multiple joints.  The examination should determine whether any multiple joints disorder is due to or aggravated by the service-connected shell fragment wound of the left knee.  The examination report must address the findings in the service treatment records including the June 1952 treatment for right shoulder complaints in discussing the etiology of this claimed disorder of the multiple joints.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner prior and pursuant to conduction and completion of the examination, and the examination report must be annotated in this regard.  The examiner is requested to review the pertinent treatment records, examine the appellant and provide a written opinion as to the presence, etiology and onset of his polymyalgia rheumatica. 

Specifically, the examiner is requested to provide an opinion as to (1) the nature of the Veteran's claimed disorder affecting his joints, currently shown to be polymyalgia rheumatica (2) the medical probability that any diagnosed disorder affecting his joints began in service (3) the medical probability that any diagnosed disorder affecting his joints is related to the appellant's service-connected shell fragment wound of the left knee and (4) whether it is at least as likely as not (at least a 50 percent chance) that the Veteran's shell fragment wound of the left knee aggravated or contributed to or accelerated any disorder affecting his joints beyond its natural progression.  If the Veteran's service-connected shell fragment wound of the left knee aggravated or contributed to or accelerated any pathologic process of disorder affecting his joints, the examiner must state to what extent, given in terms of a percentage, did it so contribute as compared to the natural progress of the joint disorder itself or as opposed to other possible contributing factors.  The examiner must provide a comprehensive report including complete rationales for all conclusions reached. 

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



